Opinion of the Court by
Chief Justice O’Rear
Affirming.
An amendment to sections 2241, 2242, 2243, and 2244, Ky. St. 1903, was adopted at the 1906 session of the Legislature without an emergency clause (chapter 156, p. 519, Sess. Acts 1906), and therefore Went into effect 90 days after the adjournment of the session (section 51, Const.), or on June 11, 1906. Sections 2241-2244, Ky. St. 1903, are parts of the laws of the State regulating the selection and impaneling of juries. The amendment re-enacted those sections with certain alterations. The only changes that affect this case are those pertaining to the venire for the term, or in courts of continuous session, for the specified parts of terms, and the grounds for challenge. The Kenton circuit court was in session on and prior to June 11, 1906, on which latter date this case had been set down for trial. Though called then, its trial was not begun till the following day, when, the parties announcing ready, a panel of 18 jurors who had been previously selected and summoned as part of the standing and regular jury for the term, under the existing statute, came around for examination. Being questioned, two were excused upon the challenge of the plaintiff (appellant) upon the ground that they had served upon a regular jury *522within a year previous — a new ground of challenge made by the amendment. The panel was filled and found qualified and offered to the parties that they might exercise their peremptory challenges. Thereupon appellant for the first time interposed an objection to the entire panel upon the ground that it had not been selected in accordance with the provisions of the act of 1906. His objection and challenge to the panel was overruled, and he excepted. Not being satisfied with the verdict and judgment, he prosecutes this appeal from the judgment overruling his motion for new trial, and asks a reversal upon the sole ground that the trial court erred in overruling his challenge to the panel. His contention is that the act of 1906 became the law on June 11,1906, repealing the sections amended by it, .and annulled the selection of all existing juries which had been drawn under the statute before the amendment.
The fact is the amendment re-enacted the sections of the statute, providing as new matter for a draw-, ing in open court by the judge of the names of jurors from the jury wheel, and giving a new cause for challenging a juror. The law regulating the selection of juries was not altered in other respects in material degree. Nor .do the amended sections show a legislative purpose to suspend for any time the trial by jury in courts in session when the amendment became a law, until the amended sections could be put into practical effect. Some time must necessarily elapse under the terms of the amendment before it could become effective. In the meantime, the juries already selected might be used by the courts. Such parts of the amended statute as required no further time to put them into operation, as, for example, the right to challenge a juror on the ground that he had served *523upon a regular panel within a year previous, became ftllly effective ón Juné 11, 1906.
We will add, lest a failure to do so might be misconstrued into approval of the practice, that the objection to the panel Came tó'ó late, in any event. Challenges to the panel shoú'ld precede poll challenges. Unless seasonably made, the objectiohs to the panél, as well as to the polls, áre deemed to have been waived.
Judgment affirmed.